DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.                                        
2.2.	Applicant's amendment to Claims and Arguments filed on July 8, 2022 are acknowledged.  
2.3.	Claims 6-8, 12-14, 17, 23, 27 and 30 have been canceled. Claims 3-4, 15, 18-22, 24-26, 28-29 and 31-32 have been withdrawn. 
2.4.	Claim 1 has been amended by specifying range of viscosity of 2,000 to 6,000 cPs (Brookfield viscosity at 200°C) and by incorporation limitations of canceled claims and by specifying that " the tribasic acid is trimellitic acid or its anhydride".  Support for this amendment was found in Applicant's Specification as indicated by Applicant (see Remarks). Therefore, no New Matter has been added with instant amendment to Claim 1, 2,5 and 9-10.
2.5.	Thus, claims 1, 2, 5, 9-11 and 16 are active and will be examine on the merits.
2.6.	As explained below, Rejection over same Prior art of Record is maintained. 
Claim Rejections - 35 USC § 103
   The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 2, 5, 9-11 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moens (US 2012/0220676).
3.1.	Regarding Claims 1, 2, 5, 9-11 and 16, Moens disclosed polyester resin, which can be obtained in several steps, by modification of prepolyester (note that this read on “prepolymer block” of Applicant’s Claim 2) with following reaction with polybasic acid, for example adipic or succinic or others (see [0033],[0035],[0036],[0076] and Examples 1-4, [0203]-[232]). Note that prepolyester comprises isosorbide and terephthalic acid and other diol as ethylene glycol and/or glycerol (see Examples) and also may further comprise additional glycols (see [0078]), including CHDM (1,4-cyclohexanedimethanol) and/or Bisphenol A. Regarding presence of trimellitic acid see Moens [0079]. 
3.2.	Regarding Claims 11 and 16, see Moens [0060] – [0062] and Examples.
3.3.	Regarding properties of the polyester as claimed by Applicant in Claim 1, Moens disclosed that polyester may have:
a)	 Tg (glass transition temperature) in range from ( see [0080]): " of less than 120° C, more preferably less than 100° C and most preferably less than 80° C. Preferably the Tg is at least 40° C, more preferably at least 45° C, most preferably at least 50° C. if the polyester is to be used in a powder coating."
b)	Brookfield (cone/plate) viscosity accordingly to ASTM D 4287-88, of from 50
mPa·s at room temperature (e.g. 25° C.) to 15000 mPa·s at 200° C and also provide several examples of polyesters having with viscosity (Brookfield 200 C) in same  range as claimed by Applicant : 650 mPa·s and  5400 mPa·s.( see  Examples, [0081]).
c)   Mn (number average molecular weight) in range from 400 to 15000 Daltons, preferably from 550 to 15000.  
d)   Acid number: " Preferably the acid number or the hydroxyl number is at most 200 mg KOH/g, often at most 150 mg KOH/g, more preferably at most 100 mg KOH/g, though this may depend on the nature of the coating wherein they are used> ( see 0079) and also provide examples of polyester with acid numbers of 53.1 mg KOH/g, 40 mg KOH/g  ( see Examples).
3.4.	Therefore, Moens disclosed polyester comprising same chemical compounds/ monomers as claimed by Applicant, wherein those monomers present in same/ overlapping ranges and also teaches that polyester may have same properties, wherein Acid number, Tg, Mn and viscosity of the polyester have same/overlapping ranges as claimed by Applicant. 
	Accordingly, Moens renders Applicant's claimed subject matter obvious as established in the art : " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
4.	Applicant’s arguments have been considered but they were found unpersuasive. 
4.1.	Applicant's principal argument with respect to Moens based on following principal statement: 
" The present polyester resin as amended comprises the claimed combination of the  
specific components and has the specific properties of an acid value of 40 to 60 mgKOH/g, a viscosity of 2,000 to 6,000 cPs (Brookfield viscosity at 200°C), a glass transition temperature of 55 to 100°C and a number average molecular weight of 3,000 to 5,000. The present polyester resin as amended provides the advantageous effects of eco-friendliness, high heat resistance, and remarkably improved weatherability and flexibility of the coating film when used in powder coatings, as illustrated in the present working examples provided in the present specification. Moens neither discloses nor teaches a polyester resin comprising all of the claimed specific components and having all of the claimed specific properties. "
4.2.	In response for this argument note that it was explained in preceding and instant Office action that because Moens does disclose same polyester composition for preparing coatings and also teaches that:
a)  viscosity of this composition is in range below 15000 mPa·s at 200° C and also provide several examples of polyesters having with viscosity (Brookfield 200 C) in Applicant's claimed range:  1650 mPa·s and 5400 mPa·s, 
b)   Tg " more preferably less than 100° C and most preferably less than 80° C. Preferably the Tg is at least 40° C, more preferably at least 45° C, most preferably at least 50° C. if the polyester is to be used in a powder coating";
c)    Mn (number average molecular weight) in range from 400 to 15000 Daltons, preferably from 550 to 15000; Preferably the Mn is at least 550 Daltons, more preferably
at least 750 Daltons, most preferably at least 1100 Daltons. Preferably the Mn is at most 11000 Daltons, more preferably at most 8500 Daltons"- [0056].
Thus, it is clear that Moens teaches overlapping ranges of viscosity, Tg, Mn and Acid number for polyesters suitable for coating applications. Therefore, Moens rendered obvious Applicant's claimed subject matter as established in the art: " " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 	
4.3.	Regarding argument that " In Moens, there is no reason or motivation that would have provided guidance for a skilled artisan to specifically combine all of the claimed specific components to make a polyester having all of the above specified properties, reasonably expecting advantageous effects of eco-friendliness, high heat resistance, and remarkably improved weatherability and flexibility of the coating film when used in powder coatings" note that such properties are part of Applicant's claimed subject matter: " In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., eco-friendliness, high heat resistance, and remarkably improved weatherability and flexibility of the coating film when used in powder coatings ) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition note that terms " eco-friendliness, high heat resistance, and remarkably improved weatherability and flexibility of the coating..." are indefinite without providing criteria/ standards  what is considered  eco-friendliness, high heat resistance, and remarkably improved weatherability and flexibility of the film".
4.4.	Thus, at least for resins above, Applicant's arguments were found unpersuasive and Rejection over Moens is maintained.
Conclusion
THIS ACTION IS NOT MADE FINAL. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763     


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765